Citation Nr: 1716448	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO. 08-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an effective date earlier than March 29, 2013, for the grant of service connection for left ankle osteoarthritis associated with left pes planus with metatarsalgia. 

2. Entitlement to an effective date earlier than March 29, 2013, for the grant of service connection for a left hammer toe deformity associated with left pes planus with metatarsalgia. 

3. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include secondary to service-connected posttraumatic stress disorder (PTSD). 

4. Entitlement to an increased disability rating for PTSD, currently staged as follows: 50 percent disabling prior to January 13, 2012; 70 percent disabling from January 13, 2012, to November 1, 2015; and 50 percent disabling from November 1, 2015, forward. 

5. Whether the reduction of the disability rating for PTSD from 70 percent to 50 percent, effective November 1, 2015, was proper. 

6. Entitlement to an initial disability rating in excess of 20 percent for left pes planus with metatarsalgia. 

7. Entitlement to an initial disability rating in excess of 10 percent for left ankle osteoarthritis associated with left pes planus with metatarsalgia. 

8. Entitlement to an initial compensable disability rating for a left hammer toe deformity associated with left pes planus with metatarsalgia, to include on an extraschedular basis. 

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Esq.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In May 2012, the Board, in pertinent part, denied a claim of entitlement to service connection for GERD, denied a claim of entitlement to service connection for right pes planus, and granted a claim of entitlement to service connection for left pes planus. The Board also remanded the claims of entitlement to an increased disability rating for PTSD and entitlement to a TDIU. 

The Veteran appealed the May 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a March 2013 Joint Motion for Partial Remand (JMPR), the Court vacated the May 2012 Board decision to the extent that (1) the decision denied service connection for GERD, and (2) the decision was unclear whether a claim of service connection for bilateral plantar fasciitis was included in the claim of service connection for bilateral pes planus that was adjudicated by the Board. The Court remanded the case to the Board for adjudication consistent with the Court's order. 

In October 2013, the Board remanded claims of service connection for GERD and service connection for a bilateral foot disability not including bilateral pes planus. In essence, the Board expanded the bilateral plantar fasciitis claim to encompass all bilateral foot diagnoses except bilateral pes planus. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009). In April 2015, service connection for granted for left ankle osteoarthritis and left hammer toe disabilities. 

In October 2015, the Board noted that service connection was granted for left ankle osteoarthritis and left hammer toe disabilities "in response to the Veteran's claim for service connection for a bilateral foot disability not including pes planus," but directed development regarding additional diagnoses. See October 2015 Remand p.10. 

Following development conducted pursuant to the Remand, in November 2016 the Agency of Original Jurisdiction (AOJ) granted service connection for: (1) right foot metatarsalgia, (2) right ankle sprain, (3) left hallux rigidus, (4) left hallux valgus, (5) right hallux valgus, and (6) left foot metatarsalgia. The AOJ assigned initial disability ratings and effective dates for all six disabilities except for left foot metatarsalgia, which it combined with the already service-connected left pes planus disability. As these issues have been fully granted, they are no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In December 2016, the Veteran submitted a timely Notice of Disagreement with the initial disability ratings and effective dates assigned for all six disabilities. As the left foot metatarsalgia disability has been combined with the left pes planus disability, the propriety of the rating assigned for this entire disability is already under the Board's jurisdiction as reflected on the title page of this decision. However, with respect to the remaining ten issues (increased disability rating and earlier effective date claims for each of the five remaining disabilities), the electronic record indicates that the AOJ is taking action on these issues. Although these issues are within the Board's jurisdiction, a Statement of the Case has not been issued; therefore, the Board will not undertake review of these issues at this time. If these matters are not resolved in the Veteran's favor and an appeal is perfected by the Veteran, the AOJ will certify the matters to the Board, which will then undertake appellate review. Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.35.

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future review of the Veteran's case should consider the electronic record. 
 
The issues of the propriety of the rating reduction for PTSD; entitlement to increased disability ratings for PTSD, left pes planus, left ankle osteoarthritis, and left hammer toe deformity; entitlement to service connection for GERD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, the November 5, 2007 claim for disability compensation reasonably included a claim of service connection for left ankle osteoarthritis and a left hammer toe deformity. 

2. Entitlement arose for service connection for left ankle osteoarthritis as of November 5, 2007. 

3. Entitlement arose for service connection for a left hammer toe deformity after March 29, 2013, the effective date currently assigned. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for an effective date of November 5, 2007, but no earlier, for the grant of service connection for left ankle osteoarthritis as secondary to the left pes planus disability have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 

2. The criteria for an effective date prior to March 23, 2013, for the grant of service connection for a left hammer toe deformity as secondary to the left pes planus disability have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As the appeal arises from the Veteran's disagreement with the effective dates assigned following the grant of service connection for left ankle osteoarthritis and a left hammer toe deformity, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003 (separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA has secured or attempted to secure all relevant documentation, including service treatment records, post-service VA and private treatment records, and the Veteran's statements. Additionally, all relevant facts have been developed. The issues of entitlement to an effective date earlier than March 29, 2013, for the grant of service connection for left ankle osteoarthritis and a left hammer toe deformity, both as secondary to left pes planus, have been adequately developed. 38 U.S.C.A. 
§§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a). The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Any duties imposed on VA, including the duties to assist and to provide notification, have been met.

Earlier Effective Date Claims

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (emphasis added).

A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p). Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought. 38 C.F.R. 
§ 3.155(a); see Brannon v. West, 12 Vet. App. 32, 34 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

The Veteran seeks an effective date prior to March 29, 2013, for the grant of service connection for left ankle osteoarthritis and a left hammer toe deformity, both as secondary to left pes planus. Service connection was granted for both disabilities in an April 2015 rating decision. As indicated by the RO, the effective date of March 29, 2013, was assigned for both disabilities as the RO found this date as the date of claim. On March 29, 2013, the Veteran submitted a Notice of Disagreement with the disability rating assigned for the left pes planus disability. In this statement, the Veteran indicated that his foot and ankle conditions warrant separate disability ratings in connection with or secondary to his pes planus disability. 

After a review of all the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the date of claim for the left ankle osteoarthritis and left hammer toe disabilities is November 5, 2007. Specifically, the Board finds that both claims were included with the Veteran's original claim for a bilateral pes planus disability. See Brokowski, 23 Vet. App. 79; Clemons, 23 Vet. App. 1; March 2013 JMPR. 

The Veteran submitted an application to reopen a previously-denied claim of service connection for a bilateral foot disability on November 5, 2007. In his statement, the Veteran indicated that he experienced flat feet as a result of his military service. He indicated that his feet were painful and that he often experienced cramping. 

Upon VA examination in March 2008, the Veteran reported constant left foot pain, weakness, stiffness, swelling, and fatigability. The VA examiner diagnosed left pes planus and specifically denied the presence of a hammer toe deformity. 

A June 2000 private treatment record, received in November 2010, reflects that the Veteran reported severe foot and ankle pain for the preceding three months. Contemporaneous X-ray results documented mild ankle degenerative joint disease and mild forefoot degenerative joint disease. The private physician diagnosed chronic posterior tibialis insufficiency. There is no notation of a left hammer toe deformity. 

A November 2006 private treatment record, received in November 2010, reflects that the Veteran reported bilateral heel pain for the preceding four months. Upon physical examination, the private physician documented a left flatfoot (pes planus) deformity and a heel valgus. Contemporaneous X-ray results documented advanced degenerative changes in the left foot and ankle (talonavicular and subtalar joints). The private physician diagnosed bilateral plantar fasciitis/heel pain and left posttraumatic flatfoot deformity. There is no notation of a hammer toe deformity. 

In an April 2011 statement, the Veteran indicated that he experiences severe cramping of his left foot, which causes difficulty standing or walking without assistance. The Veteran specifically referenced private medical records documenting the severity of his left foot and ankle condition. 

Upon VA examination in January 2012, the Veteran reported chronic left foot pain, described as "pain across the anteromedial, anterolateral and anterior aspect of the left hindfoot and left ankle or at least the dorsum of the midfoot." Contemporaneous X-ray results documented severe left talonavicular joint osteoarthritis and severe left pes planus. The VA examiner diagnosed left rigid pes planus with fixed eversion of hindfoot and midtarsal joint osteoarthritis with non-functioning posterior tibialis tendon. 

In May 2012, the Board granted service connection for left pes planus and denied service connection for right pes planus. 

In the November 2012 Appellant's Brief to the Court, the Veteran's representative argued that the Board failed to acknowledge evidence of a current bilateral foot disability, diagnosed as bilateral plantar fasciitis in November 2006. In addition, the Veteran's representative argued that the Board erred by failing to remand a claim of service connection for bilateral plantar fasciitis as secondary to the service-connected left pes planus. 

In the March 2013 JMPR, the Court vacated the May 2012 Board decision to the extent that the decision was unclear whether a claim of service connection for bilateral plantar fasciitis was included in the claim of service connection for bilateral pes planus that was adjudicated by the Board. The JMPR noted that the Veteran was diagnosed with bilateral plantar fasciitis in November 2006, but "the Board did not acknowledge [the Veteran's] diagnosis of bilateral plantar fasciitis in conjunction with his claim for VA disability benefits for disorders of the feet." See March 2013 JMPR p.5.

In the Notice of Disagreement received on March 29, 2013, the Veteran, through his representative, requested separate disability ratings for additional disabilities "in connection with or secondary to his service[-]connected pes planus disability." 

In an August 2013 "Post [Court] Remand Brief," the Veteran's representative argued that "the Board did not acknowledge [the] Veteran's diagnosis of bilateral plantar fasciitis in conjunction with his claim for benefits for disorders of the feet." See August 2013 Brief p.5. In addition, the representative argued that a new VA examination was needed for a VA examiner to opine was to whether the Veteran's diagnosed bilateral plantar fasciitis was secondary to his service-connected left pes planus disability. 

Upon VA examination in April 2015, the Veteran reported chronic bilateral foot and ankle pain, described as a "severe 'cramping' like pain." Following examination, the VA examiner diagnosed, among other disabilities, osteoarthritis of the left ankle and a left hammer toe disability. Contemporaneous X-ray results documented a "large spur seen at the talonavicular joint" suggestive of a loss of the head of the talus with chronic arthritic changes at the talonavicular joint. The VA examiner provided the date of diagnosis for the left hammer toe deformity as 2015. 

Based on the above, the evidence is at least in relative equipoise as to whether the Veteran's November 2007 claim included claims for left ankle osteoarthritis and a left hammer toe deformity. While the Veteran specifically requested "disability compensation benefits for flat feet," he described more generalized symptoms of painful and cramping feet. The Veteran's reports of symptomatology has remained consistent throughout the appeal period, and medical evidence has ascribed the symptomatology, at least in part, to the left pes planus, left ankle osteoarthritis, and left hammer toe disabilities. 

The Veteran's November 2007 claim for disability compensation specifically requested benefits "as a direct service-connected disability." However, service connection for both the left ankle osteoarthritis and left hammer toe deformity disabilities were granted on a secondary basis as due to the left pes planus disability. The first evidence of an express request for secondary service connection is found in the Appellant's November 2012 Brief to the Court; however, the theory of secondary service connection was not addressed by the March 2013 JMPR. See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand. This increases both administrative and judicial efficiency."). However, the theory of secondary service connection was raised in the Veteran's Notice of Disagreement with the initial rating assigned for the left pes planus disability; this correspondence was received by VA on March 29, 2013. 

Generally, when service connection is granted on a secondary basis, the effective date can be no earlier than the date of the claim for service connection on a secondary basis. Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom. Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).

However, "when a claim is pending and information obtained reasonably indicates that the claimed condition is caused by a disease or other disability that may be associated with service, the Secretary generally must investigate the possibility of secondary service connection; and, if that causal disease or disability is, in fact, related to service, the pending claim reasonably encompasses a claim for benefits for the causal disease or disability, such that no separate filing is necessary to initiate a claim for benefits for the causal disease or disability, and such that the effective date of benefits for the causal disability can be as early as the date of the pending claim." DeLisio v. Shinseki, 25 Vet. App. 45, 55 (2011).

During the pendency of the November 2007 claim, the Veteran submitted private medical records from June 2000 and November 2006 that reflect left ankle and foot symptomatology with associated additional diagnoses other than left pes planus. These private medical records specifically document degenerative joint disease/osteoarthritis of the ankle and midfoot (talonavicular joint). While these records do not expressly provide a causal connection between the left pes planus deformity and the additional diagnoses, the Board finds it reasonable to conclude that this evidence is at least suggestive of a causal connection such that the pending claim would encompass a claim of secondary service connection. The additional diagnoses are close in anatomical proximity and relate to the same body system as the pes planus disability. Therefore, the Board finds the Veteran's additional disabilities distinguishable from those secondary disabilities contemplated in Ellington and Ross, discussed above, which involved systemic disabilities affecting different body systems. 

VA is required to read sympathetically a veteran's allegations in all benefits claims and apply all relevant laws and regulations. Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004). "The law does not expect the claimant to have the medical or legal expertise to file a claim requesting benefits for each technical disability in the causal chain of disabilities that composes his condition, and a claim must be read sympathetically." DeLisio, 25 Vet. App. 45. A claim for VA benefits requires 
"(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Id. at 53, citing Brokowsi, 23 Vet. App. at 84. Further, a veteran "is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits by referring to a body part or system that is disabled or by describing symptoms of the disability." Id. (internal citation omitted). As the Veteran indicated his intent to seek benefits for the symptomatology associated with his feet, the Board finds that a sympathetic reading of the November 2007 claim would include any disability associated with those symptoms no matter how they are diagnosed. Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the date of claim for the left ankle osteoarthritis and left hammer toe disabilities is November 5, 2007. 

As the Board has found that the date of claim for both disabilities is November 5, 2007, the remaining question is when entitlement arose for both disabilities. Service connection for both disabilities was granted as secondary to the left pes planus disability. As the effective date for the grant of the left pes planus disability is November 5, 2007, the date entitlement arose for the left ankle osteoarthritis and left hammer toe disabilities cannot be earlier than November 5, 2007. 

After a review of all the evidence, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement arose for left ankle osteoarthritis on November 5, 2007. The medical evidence clearly establishes that the Veteran demonstrated degenerative joint disease/osteoarthritis of the left talonavicular joint as early as June 2000. See June 2000 Private Treatment Record. This finding is consistent both prior to and throughout the appeal period. See November 2006 Private Treatment Record; January 2012 VA Examination Report; April 2015 VA Examination Report. While the March 2008 VA examiner did not diagnose left osteoarthritis, contemporaneous X-rays were not performed in conjunction with the VA examination. As the Veteran demonstrated a current disability manifested by left ankle (talonavicular) osteoarthritis as on November 5, 2007, the Board finds that entitlement arose as of that date. 

In contrast, the Board finds that the preponderance of the evidence is against a finding that entitlement arose for a left hammer toe deformity prior to March 29, 2013. Specifically, the first indication of a left hammer toe disability is found in the April 2015 VA examination report. Earlier private and VA medical records do not reflect the existence of a left hammer toe deformity, and the March 2008 VA examiner specifically denied the presence of a left hammer toe deformity. 

In addition, while a hammer toe deformity may be a condition capable of lay observation and diagnosis, the Veteran has not described the presence of a hammer toe deformity. "Hammer toe" is defined as "a condition in which the proximal phalanx of a toe, usually the second, is extended and the more distal phalanges are flexed, causing a clawlike appearance". See Dorland's Illustrated Medical Dictionary p. 1933 (32nd ed., 2012). While the Veteran has described symptoms of his foot and ankle disabilities, including cramping, he has not provided a specific description suggestive of a hammer toe deformity. 

In the April 2015 rating decision that granted service connection for a left hammer toe deformity, the RO noted that the left hammer toe deformity was "claimed as left great toe pronation" in the March 2013 Notice of Disagreement. The March 2013 Notice of Disagreement specifically referenced the January 2012 VA examiner's finding of "45 degrees of pronation of the great toe such that it overlaps the second toe." While the RO re-characterized the Veteran's description as one for a hammer toe deformity, the description is more consistent with a hallux valgus deformity, another deformity with which the Veteran has been diagnosed. See Dorland's Illustrated Medical Dictionary p. 818 (defining "hallux valgus" separately from a hammer toe deformity of the great toe as "angulation of the great toe away from the midline of the body, or toward the other toes; the great toe may ride under or over the other toes"); see also Verdon v. Brown, 8 Vet. App. 529, 530 (1996); Weggenmann v. Brown, 5 Vet. App. 281, 283 (1993). The January 2012 VA examiner did not describe a left hammer toe deformity and he did not diagnose such a deformity. While the Veteran's November 2007 claim has been sympathetically read as to include any diagnosed condition relating to his feet, he has not described a left hammer toe deformity and his statements regarding his symptomatology and functional impairments cannot be reasonably construed as describing the presence of such a deformity particularly in the presence of other left foot disabilities causing similar symptoms and functional impairments. 

Therefore, as the evidence does not establish the presence of a left hammer toe deformity prior to March 29, 2013, the Board finds that entitlement to a left hammer toe deformity disability did not arise prior to March 29, 2013, the effective date currently assigned. An effective date generally can be no earlier than the "facts found." See 38 U.S.C.A. § 5110(a). These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation. See 38 C.F.R. § 3.400. As the facts demonstrate that the left hammer toe deformity did not manifest prior to March 29, 2013, an earlier effective date is not warranted. See DeLisio, 25 Vet. App. at 52 ("if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested."); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000); see also Ellington, 541 F.3d at 1369 (finding it "illogical" to award benefits on a certain date "when the evidence indicates that those conditions did not develop until some later date").

Thus, after careful consideration of all the evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that the earliest possible effective date for the grant of service connection for left ankle osteoarthritis is November 5, 2007, which is both the date of the claim and the date entitlement arose. As November 5, 2007, is also the effective date of the grant of service connection for the left pes planus disability, there can be no earlier effective date for a secondary disability. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, the Board finds the preponderance of the evidence is against a finding entitlement to an effective date for the grant of service connection for a left hammer toe disability earlier than March 29, 2013, as the evidence demonstrates that entitlement did not arise prior to that date. Based on this finding, the appeal for an effective date earlier than March 29, 2013, for service connection for a left 
hammer toe disability must be denied. See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i). As the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the left hammer toe deformity, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A § 5107.


ORDER

Entitlement to an effective date of November 5, 2007, but no earlier, for the grant of service connection for left ankle osteoarthritis as secondary to a left pes planus disability is granted. 

Entitlement to an effective date earlier than March 29, 2013, for the grant of service connection for a left hammer toe deformity as secondary to a left pes planus disability is denied. 


REMAND

In March 2015, the RO advising the Veteran of a proposed reduction of the 70 percent disability rating for PTSD to 50 percent disabling. The reduction in disability rating was based on the results of a March 26, 2015 VA examination. The proposed rating decision noted that the VA examiner described a "reduction in symptoms and general overall improvement." In addition, the August 2015 rating decision in which the disability rating was reduced and the July 2016 Statement of the Case both reference the March 2015 VA examination. 

The electronic claims file apparently does include the March 26, 2015 VA examination report. The record contains a VA Mental Health Diagnostic Study dated March 26, 2015 that documents the results of several diagnostic surveys and neurocognitive testing; however, the report does not list the Veteran's current psychological symptoms and does not reflect any impression from a VA examiner that the Veteran's condition has improved in severity. Therefore, it appears that this document is not the March 26, 2015 VA examination report referenced, and a remand is required to associate the missing VA examination report with the electronic record. 

Regarding the claims for increased disability ratings for the left pes planus, left ankle osteoarthritis, and left hammer toe deformity, the Veteran contends that his left foot and ankle symptomatology has worsened since the last VA examination, which occurred in April 2015. See November 2016 Statement. In addition, the Veteran's representative specifically requested consideration of an increased disability rating for the left hammer toe deformity on an extra-schedular basis. See November 2016 Supplemental Remarks. Accordingly, a new VA examination is needed to accurately assess the current nature and severity of the Veteran's left foot and ankle disabilities.

Regarding the claim of service connection for GERD, a supplemental VA medical opinion was obtained in September 2016. With respect to the theory of secondary service connection, the VA examiner opined that the Veteran's GERD was less likely than not caused or aggravated by his service-connected PTSD with depression. As rationale, the VA examiner indicated that "pathophysiologically, gastroesophageal reflux disease is from acid reflux." 

The supplemental VA medical opinion is inadequate as it is not based on sufficient rationale. Specifically, the VA examiner did not address the Veteran's contentions that he experiences GERD as a result of medications used to treat his PTSD with depression or orthopedic disabilities. In addition, since the VA medical opinion was obtained, the Veteran has submitted medical treatise evidence that suggests a connection, in general, between PTSD and gastrointestinal symptoms. Accordingly, a new VA medical opinion is needed to adequately address the Veteran's contentions and the newly-submitted treatise evidence. 

Finally, as the increased rating claim for PTSD and the TDIU claim are inextricably intertwined with other issues that are being remanded, a remand of these issues is also warranted. 


Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include the March 26, 2015 VA psychological examination report referenced in the March 2015 proposed rating decision, August 2015 rating decision that reduced the Veteran's disability rating for PTSD, and the July 2016 Statement of the Case. 

3. Schedule the Veteran for (an) VA orthopedic examination(s) to assist in determining the nature and severity of the left foot and ankle disabilities. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner(s). All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The examiner is requested to test the range of motion both actively and passively, and in both weight-bearing and non-weight-bearing conditions. If the examiner is unable to conduct the required testing or concludes that the required testing is not feasible, he or she should provide a detailed explanation for why testing could not be accomplished. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation for why such could not be accomplished. 

The examiner should also express an opinion concerning whether there would be additional limitation on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

4. Return the claims file to the VA examiner who provided the September 2016 supplemental VA medical opinion (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the claimed GERD. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinion:

Is the Veteran's GERD caused or aggravated by a service-connected disability, to include medications used to treat a service-connected disability?

If the opinion is that the GERD was aggravated by a service-connected disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinion. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*The March 2015 Remarks to the Supplemental Statement of the Case, in which the Veteran's representative noted that "many medications for PTSD and depression are known to cause or aggravate acid reflux as are [non-steroidal anti-inflammatory drug] medications obtained over the counter or prescribed for pain."

*The November 2016 Remarks to the Supplemental Statement of the Case, in which the Veteran's representative indicates that "current medical literature establishes [an interrelationship between PTSD and gastrointestinal problems as a] matter of factual record." The representative referenced, and attached, four medial treatise documents. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

5. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


